FILED
                           NOT FOR PUBLICATION
                                                                            NOV 09 2017
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   14-50315

              Plaintiff-Appellee,                D.C. No.
                                                 3:13-cr-03254-BTM-1
 v.

DAVID ROSALES-AGUILAR,                           MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry Ted Moskowitz, Chief Judge, Presiding

                     Argued and Submitted September 1, 2015
                      Submission Withdrawn March 21, 2017
                         Resubmitted November 9, 2017
                              Pasadena, California

Before:      KOZINSKI, O’SCANNLAIN and BYBEE, Circuit Judges.

      California Health and Safety Code section 11352(a) is divisible. United

States v. Martinez-Lopez, 864 F.3d 1034, 1043 (9th Cir. 2017) (en banc). The




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                              page 2
district court didn’t err by enhancing Rosales’s sentence. See United States v.

Rosales-Aguilar, 818 F.3d 965, 973 (9th Cir. 2016).


      AFFIRMED.